DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 
Allowable Subject Matter
2.     Claims 1, 4-5, 7-8, 11-12, 14 and 17 are allowed. 
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 07/26/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “recording, by the audio output apparatus, audio information of the at least one specific object and storing the audio information in association with the attribute information of the at least one specific object in a sound source database: determining, by the audio output apparatus, based on the attribute information from the sound source database, at least one piece of audio information that corresponds to the at least one specific object; determining, by the audio output apparatus, based on the location information, a relative spatial relationship between the at least one specific object and the user; adjusting, by the audio output apparatus, based on the relative spatial relationship, an output parameter of the at least one piece of audio information; and outputting, by the audio output apparatus, based on the output parameter, the at least one piece of audio information indicative of the location information of the at least one specific object, wherein the outputting of the audio information includes preventing audio of non-specific object from affecting the audio information” as shown in the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             08/03/2021